DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP-2017147328, English Machine Translation; IDS, 04/27/2020). 
Tanaka is directed to a substrate processing apparatus and a substrate processing method. Tanaka discloses the substrate processing apparatus includes an adjacent exposure apparatus for exposing a surface of the substrate to be processed. (Para, 0028; Fig.1-2). Tanaka discloses the substrate processing apparatus 100 includes an indexer block 11, a coating block 12, a development block 13, a cleaning and drying processing block 14 A, and a carry-in and carry-out block 14 B. (Para, 0043; Fig.1). Tanaka explains the cleaning and drying 14 A and the carry-in and carry-out block 14 B constitute an interface block 14. (Para, 0042). Tanaka discloses an exposure device 15 is arranged so as to be adjacent to the carry-in / carry-out block 14 B. (Para, 0042). Tanaka discloses the exposure apparatus 15 performs an exposure process on the substrate W by EUV (Extreme Ultra Violet and/or ultraviolet light). (Para, 0042; Fig.1). These disclosures teach and/or suggest the limitation of claim 12 where a substrate processing apparatus comprises an ultraviolet irradiation module configured to irradiate a surface of the substrate after development with ultraviolet rays. Tanaka discloses the indexer block 11 includes a plurality of carrier placing portions 111 and a plurality of conveying portions 112.  (Para, 0044). Tanaka discloses the carrier 113 for storing a plurality of substrates W in multiple stages is placed on each carrier mounting portion 111 along with a main controller 114 and a transport mechanism 115 are provided in the transport unit 112. (Para, 0044). Tanaka explains the main controller 114 controls various components of the substrate processing apparatus 100 and the transport mechanism 115 transports the substrate W while holding the substrate W. (Para, 0044). These disclosures teach and/or suggest the limitations of claim 8. 
Tanaka discloses the coating block 12 includes a coating processing unit 121, a conveying unit 122, and a heat treatment unit 123. (Para, 0045; Fig.1). Tanaka discloses the coating processing unit 121 and the heat processing unit 123 are provided so as to face each other across the conveying unit 122. (Para, 0045; Fig.1). Tanaka discloses a substrate placing portion PASS1-PASS4 on which a substrate W is placed is provided between the conveying portion 122 and the indexer block 11. (Para, 0045; Fig.1). Tanaka discloses a transport mechanism 127,128 for transporting the substrate W is provided in the transport unit 122. (Para, 0045; Fig.1). These disclosures and the illustrations of Figure 1 teach and/or suggest the limitation of claim 9 where a substrate processing apparatus comprises a sacrificial film coating module configured to form a coating film as a sacrificial film on a substrate and the limitation of claim 9 where a resist coating module is configured to apply a metal-containing resist to the 
Tanaka discloses the development block 13 includes a development processing unit 131, a conveyance unit 132, and a heat treatment unit 133.  (Para, 0046; Fig.1). Tanaka discloses the development processing unit 131 and the heat treatment unit 133 are provided so as to face each other across the conveyance unit 132. (Para, 0046; Fig.1). Tanaka discloses a substrate placing portion PASS5-PASS8 on which the substrate W is placed is provided between the conveying portion 132 and the conveying portion 122. (Para, 0045). Tanaka discloses a transport mechanism 137,138 for transporting the substrate W is provided in the transport unit 132. (Para, 0046: Fig.1). These disclosures teach and/or suggest the limitation of claims 9 and 12 where a substrate processing apparatus comprises a development module in which the resist film formed and exposed is developed with a developing solution to form a resist pattern. 
Tanaka discloses the cleaning and drying processing block 14 A includes a cleaning and drying processing unit 161,162 and a conveying unit 163. (Para 0047; Fig.1). Tanaka explains the cleaning and drying unit 161,162 is provided so as to be opposed to each other across the conveying unit 163 and a conveying mechanism 141,142 is provided in the conveying unit 163. (Para, 0047; Fig.1). Tanaka discloses between the transport unit 163 and the transport unit 132, placement and buffer units P-BF 1 and P-BF 2 are provided and the placement and buffer portions PBF 1 and P-BF 2 are configured to be capable of accommodating a plurality of substrates W. (Para, 0047; Fig.1). Tanaka discloses the substrate processing unit also includes a heat treatment unit PHP, where heat treatment and cooling treatment of the substrate W are performed. (Para, 0065-0066). In the adhesion enhancing processing unit PAHP, adhesion enhancing processing for improving adhesion between the substrate W and the antireflection W and a heat treatment is performed on the substrate W. (Para, 0065). Tanaka discloses in the cooling unit CP, a cooling process of the substrate W is performed (Para, 0065). Tanaka discloses, the heat treatment unit 133 includes an upper heat treatment unit 303 provided at an upper portion and a lower heat treatment unit 304 provided at a lower portion. (Para, 0066). Tanaka explains in the upper heat treatment section 303 and the lower heat treatment section 304, a cooling unit CP and a plurality of heat treatment units PHP are provided. (Para, 0066). These disclosures teach and/or suggest the limitation of claim 12 where a substrate processing apparatus comprises a heating module configured to heat the substrate after irradiation with ultraviolet rays. 
Tanaka also discloses a substrate processing apparatus also includes a metal removal unit (Para, 0068). Tanaka discloses when the substrate W is transported in the substrate processing apparatus 100 in a state where a metal component adheres to a peripheral portion or a back surface of the substrate W, contamination due to a metal component occurs inside the substrate processing apparatus 100 and inside the exposure apparatus 15. (Para, 0069). Tanaka discloses a plurality of metal removal units (MR) are provided in the cleaning and drying unit 162 to remove metal components adhering to the peripheral portion and the rear surface of the substrate W before the exposure process (Para, 0069). Tanaka further discloses in the metal removing unit MR, an alkaline removing solution or an acid removing solution is used as a removing solution and it contains ammonia and hydrogen peroxide. (Para, 0070). Tanaka discloses the alkaline removal solution may be, for example, TMAH and the acidic removing solution is, for example, an aqueous solution containing dilute hydrofluoric acid. (Para, 0070). Tanaka discloses the metal removing liquid is capable of dissolving a metal component contained in an antireflection liquid or a resist liquid. (Para, 0070). Tanaka explains different metal removal liquids are used for the 3 metal removal units MR and the remaining 3 metal MR. (Para, 0071). Tanaka explains, depending on the type of metal component contained in the metal-containing coating solution, metal components adhering to the peripheral and back surfaces of the substrate W can be removed by suitable metal removal units MR. (Para, 0071, 0098-0099). Tanaka also discloses that it is possible to sufficiently remove or sufficiently dissolve the metal adhering to the substrate without damaging the pattern of the resist film RF to further enhance the accuracy of substrate processing. (Para, 0101). These disclosures teach and/or suggest the limitation of claim 9 where a substrate processing apparatus comprise a sacrificial film removal module configured to remove at least a surface layer portion of the sacrificial film facing a bottom of the resist pattern to remove remaining metal components and the limitation of claim 10. 
Tanaka also discloses a process using the substrate processing apparatus disclosed. developing unit. Tanaka illustrates in Figures 10-11 longitudinal sectional views of a substrate W on which a resist film is formed. (Para, 0092, 0052-0053). Tanaka discloses that illustrations and description of the antireflection film are omitted. (Para, 0092; 0052-0053; Fig.10). Tanaka discloses a substrate W has a structure in which an underlayer W2 is formed on a central layer W1. (Para, 0092, 0052-0053; Fig.10). Tanaka discloses the central layer W1 includes, for example, silicon and the underlayer W2 includes a thin film such as a silicon nitride film or a silicon oxide film. (Para, 0092, 0052-0053; Fig.10). These disclosures and the illustrations of Figure 10 teach and/or suggest the limitation of claim 1 where a method of forming a mask pattern on a surface of a substrate using a metal-containing resist comprises forming a sacrificial film on the surface of the substrate. 
Tanaka discloses in the coating block 12 (FIG. 1), a resist film RF is formed on the surface to be processed of the substrate W. (Para, 0092, 0052-0053; Fig.10).This disclosure and the illustrations of Figure 10 teach and/or suggest the limitation claim 1 where a method of forming a mask pattern on a surface of a substrate using a metal-containing resist comprises applying the metal-containing resist to a surface of the sacrificial film to form a resist film. W is exposed via the mask Mk having a predetermined pattern shape by the exposure apparatus 15 (Para, 0093; Fig.10; Fig.1). Tanaka explains a removal portion Rm is formed in the resist film RF. (Para, 0093). These disclosures and the illustrations of Figure 10 teach and/or suggest the limitation of claim 1 where a method of forming a mask pattern on a surface of a substrate using a metal-containing resist comprises exposing the substrate. Tanaka discloses, next post-exposure bake (PEB) processing is performed by the heat treatment unit 133. (Para, 0093; Fig.10; Fig.5). Tanaka explains this step activates the chemical reaction of promoting the catalytic action of the product generated by the photochemical reaction at the time of exposure and causing a change in the dissolution rate of the resist film RF with respect to the developer. (Para, 0093; Fig.10). These disclosures and the illustrations of Figure 10 teach and/or suggest the limitation of claims 3-4. 
Tanaka discloses next development processing is performed by the development processing unit 139 (Para, 0094; Fig.10; Fig.4). Thus, the removal portion Rm of the resist film RF is removed from the underlayer W2 of the substrate W, and a predetermined pattern is formed on the resist film RF. (Para, 0094; Fig.10; Fig.4). Tanaka explains, through the above-described series of processes, the substrate processing in this embodiment is completed. (Para, 0094; Fig.10; Fig.4). These disclosures and the illustrations of Figure 10 teach and/or suggest the limitation of claim 1 where a method of forming a mask pattern on a surface of a substrate using a metal-containing resist comprises supplying a developing solution to the substrate to form a resist pattern. Thereafter, Tanaka illustrates in Figure 10 the substrate W is etched by an etching apparatus. (Para, 0094; Fig.10). Tanaka explains the portion of the underlying layer W2 exposed from the resist film RF is removed and a predetermined pattern can be formed on the underlayer W2 (Para, 0094). 
Tanaka explains the resist solution contains a metal component and when the removal portion Rm of the resist film RF is removed in the development process the metal component MC included in the resist film RF may adhere to the exposed portion of the underlayer W2.  W2 where the metal component MC adheres is smaller than the etching rate of the other portion of the underlayer W2. (Para, 0095). Tanaka discloses the portion W3 of the underlayer W2 to be removed in the etching is not removed and remains. (Para, 0095). Tanaka discloses that after the development process a cleaning process of the substrate W is performed by discharging the cleaning liquid from the cleaning nozzle 30. (Para, 0096; Fig.4). Tanaka explains the rinse liquid from the rinse nozzle 36 is discharged to perform a rinse process of the substrate W is performed and then spin drying of the substrate W is performed. (Para, 0096; Fig.4). Tanaka discloses the metal component MC adhering to the base layer W2 of the substrate W is removed. (Para, 0096). Tanaka discloses this prevents defects from occurring in the pattern of the underlayer W2. (Para, 0096). Moreover, Tanaka discloses it is possible to sufficiently remove or sufficiently dissolve the metal adhering to the substrate without damaging the pattern of the resist film RF to further enhance the accuracy of substrate processing. (Para, 0101). These discloeus teach and/or suggest the limitation of claim 2. 
Therefore, claims 1-4, 8-10 and 12 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the explicit disclosures and illustrations of Tanaka as well as the teachings one of ordinary skill int eh art would have reasonable understood from the disclosures and illustrations of Tanaka as discussed above. 
Allowable Subject Matter
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Tanaka as discussed above fail to teach and/or suggest the limitation of claim 5 wherein the sacrificial film has a property of being decomposed by .   
The following is an examiner’s statement of reasons for allowance: Claim 7 is directed to a method of forming a mask pattern on a surface of a substrate using a metal-containing resist. The disclosures and illustrations of Tanaka as discussed above teach and/or suggest the limitations of claim 7 where the method comprises: applying the metal-containing resist to the surface of the substrate to form a resist film; exposing the substrate; supplying a developing solution to the substrate to form a resist pattern and the limitation of claim 7 wherein the sacrificial film is insoluble in the developing solution. Tanaka fails to teach and/or suggest the limitations of claim 7 where the method comprises: crosslinking the resist film by irradiating the surface of the substrate with ultraviolet rays; and removing at least a surface layer of the sacrificial film facing a bottom of the resist pattern by heating the substrate to remove remaining metal components. The prior art fails to provide other relevant disclosures which cure the deficiency of Tanaka to teach and/or suggest these limitations of claim 7. Therefore claim 7 is allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899